DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.  Claims 7-19 and 21-22 are examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7-14, 16-17, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nasir 2017/0362947, in view of Blair 4653976, Prociw 2015/0107256, and Chevis 4854126.
Regarding Claim 7, Nasir teaches a component of a gas turbine engine 100 comprising: 
a superstructure 210 (Fig. 2) comprising:
an outer case (221,260, BB and FF, seen in annotated Fig. 2 of Nasir) including a longitudinally proximal diffuser case portion 221, FF, at least one mounting flange (AA; annotated Fig. 2 of Nasir), and a longitudinally distal combustor case portion BB ([0027], ll. 8-9; Annotated Fig. 2, below); 
a sump housing 266 connected to the outer case (221,260, BB and FF) via a conical portion (V; annotated Fig. 2 of Nasir, below);
and an aero component (CC; annotated Fig. 2 of Nasir) connected to the outer case (221,260, BB and FF) via an annular aero portion support (DD; annotated Fig. 2 of Nasir), the aero component CC including a diffuser portion 230 and a deswirler portion 232 comprising a plurality of conjoined tubes (D; annotated Fig. 2 of Nasir) extending from a radial end 222 of the diffuser portion 230 to an interior (outlet 224 opens up to the interior of the combustion chamber) of the combustor case portion BB ([0028], ll. 1-8; [0029], ll. 1-4; [0030], ll. 1-6; Annotated Fig. 2, below.  The plurality of conjoined tubes D are the flow passages 238 and 240 inside the aero component CC that extend from the inlet near 222 to the exit near 224),
the aero component CC connects the conical portion V to the outer case (221,260, BB and FF) to form a load path extending from the sump housing 266 to the outer case (221,260, BB and FF) via the conical portion V (Fig. 3 and annotated Fig. 2, below.  Fig. 3 and the annotated Fig. 2 show the sump housing 266 being connected via the conical portion V, which is connected to elements 232 and 262 which are walls of the aero component CC, which is a tube, and whose other sides are connected to the outer case [221,260, BB and FF].  This entire connection provides a load path for the load to transfer from the sump housing to the outer case [221,260, BB and FF] and therefore reads on the claimed limitation above.), 


    PNG
    media_image1.png
    732
    1224
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Nasir (US 2017/0362947)
	and the mounting flange AA is disposed axially aft of the longitudinally proximal diffuser case portion 221,FF (Annotated Fig. 2, above).
Nasir does not teach a monolithic super structure, and diffuser case portion not directly connected to the diffuser portion.
Blair teaches
diffuser case portion (X; annotated Fig. 1 of Blair) not directly connected to the diffuser portion 28 (Annotated Fig. 1, below).

    PNG
    media_image2.png
    448
    787
    media_image2.png
    Greyscale

Figure H:  Annotated Fig. 1 of Blair (US 4653976)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the superstructure 210 of Nasir with Blair’s diffuser case portion X that is not directly connected to the diffuser portion 28, for convenience of assembly; i.e., it would have been obviously easier to assemble the diffuser case portion independently of, and unconnected to the diffuser, because the access inside the gas turbine casing is extremely constricted. 
Nasir in view of Blair does not teach a monolithic super structure.
Prociw teaches a similar gas turbine engine 10, diffuser 15, combustor 16 and 
	a monolithic superstructure (MM; annotated Fig. 2 of Prociw) comprising (Annotated Fig. 2, below, depicts a monolithic structure.  The figure clearly depicts the outer case extending from the diffuser to the combustor with the flange as being a single piece, one continuous structure, below, including the flange that is bolted at the forward end to the compressor casing. The figure does not show a diffuser casing being attached or connected to the combustor casing, and it also does not show any lines or dashed lines that would indicate separate pieces mounted together. Therefore, the depicted structure reads on being a monolithic structure.):
	an outer case (NN; annotated Fig. 2 of Prociw) including a longitudinally proximal diffuser case portion (PP; annotated Fig. 2 of Prociw), at least one mounting flange (QQ; annotated Fig. 2 of Prociw), and a longitudinally distal combustor case portion (RR;  annotated Fig. 2 of Prociw) (Annotated Fig. 2, below); 
and an aero component (SS; annotated Fig. 2 of Prociw), the aero component including a diffuser portion (TT; annotated Fig. 2 of Prociw) and a deswirler portion (UU; annotated Fig. 2 of Prociw) comprising a plurality of conjoined tubes 15 extending from a radial end of the diffuser portion, Element TT, to an interior of the combustor case portion 16 ([0009]; Annotated Fig. 2, below, depicts a monolithic structure.).

    PNG
    media_image3.png
    792
    1226
    media_image3.png
    Greyscale

Figure B:  Annotated Fig. 2 of Prociw (US 2015/0107256)
Prociw does not explicitly teach that the structure is a monolithic superstructure.  However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).  Therefore, the structure in the annotated Fig. 2, above, reads as being monolithic superstructure, made as a single unitary piece that is being claimed.
Chevis teaches a similar monolithic structure where the diffuser system is fabricated using a one-piece casting having the diffuser vanes and the deswirler vanes integral with the casing (Col. 3, ll. 7 – Col. 4, l. 11; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the superstructure 210 of Nasir in view of Blair, by incorporating the monolithic superstructure (MM of Prociw; see Figure above) in order to provide a less complex installation and to “reduce the weight of the supporting structure” (Chevis; Col. 4, ll. 55-68).  
Nasir in view of Blair, Prociw, and Chevis teaches does not teach a monolithic superstructure that comprises a sump housing being integral and part of the monolithic superstructure.
Dictionary defines the term “monolithic” as consisting of one piece; solid or unbroken.  Applicant’s disclosure in specifications [0039], states that the monolithic superstructure is manufactured using an additive manufacturing process.  Thus, the monolithic is defined by process used, and the monolithic 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the monolithic superstructure 210 of Nasir in view of Blair, Prociw, and Chevis and make the sump housing 266 connected to the outer case (221,260, and BB) via a conical portion, Element V, be integrally formed such that the sump housing is part of the monolithic superstructure, because it has been held that “making integral” was an obvious extension of prior art teachings.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) the court held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." MPEP 2144.04 V B. It is also noted that making the piece monolithic is a product by process claim, and the use of 35 USC 102/103 rejections for product-by-process claims has been approved by the courts, MPEP 2113 III.
Regarding Claim 8, Nasir in view of Blair, Prociw, and Chevis teaches the invention as claimed and discussed above in Claim 7 and Nasir further teaches
comprising an annular aero portion support (DD; annotated Fig. 2 of Nasir), the annular aero portion support DD dividing an interior of the outer case (221,260, BB and FF) into a forward region (E; annotated Fig. 2 of Nasir) and an aft region (F; annotated Fig. 2 of Nasir), and the plurality of conjoined tubes D extend from the forward region E to the aft region F (Annotated Fig. 2, below.  The plurality of conjoined tubes D are the flow passages inside the aero component CC that extend from the inlet near 222 to the exit near 224).

    PNG
    media_image4.png
    741
    1133
    media_image4.png
    Greyscale

Figure C:  Annotated Fig. 2 of Nasir (US 2017/0362947)
Regarding Claim 9, Nasir in view of Blair, Prociw, and Chevis teaches the invention as claimed and discussed above in Claim 7 and Nasir further teaches
the diffuser portion 210 is spaced (G; annotated Fig. 2 of Nasir) from an impeller 206 ([0025]; Annotated Fig. 2, below).

    PNG
    media_image5.png
    597
    864
    media_image5.png
    Greyscale

Figure D:  Annotated Fig. 2 of Nasir (US 2017/0362947)
Regarding Claim 10, Nasir in view of Blair, Prociw, and Chevis teaches the invention as claimed and discussed above in Claim 9 and Nasir further teaches


    PNG
    media_image4.png
    741
    1133
    media_image4.png
    Greyscale

Figure C:  Annotated Fig. 2 of Nasir (US 2017/0362947)

Regarding Claim 11, Nasir in view of Blair, Prociw, and Chevis teaches the invention as claimed and discussed above in Claim 10 and Nasir further teaches
the spacing G between the diffuser portion 210 and the impeller 206 is maintained within 10% when the temperature of the aero component CC increases by at least 200 degrees Fahrenheit (Annotated Fig. 2, below.  One of ordinary skill in the art would have recognized the spacing, Element G as seen in annotated Fig. 2 below, would vary when the gas turbine is in operation as the temperature increases.  As a result of the temperature increase during the operation, the spacing of Nasir could be maintained within 10% when the temperature of the aero component increases by at least 200 degrees Fahrenheit, and reads on the claim 11 above.). 


    PNG
    media_image5.png
    597
    864
    media_image5.png
    Greyscale

Figure D:  Annotated Fig. 2 of Nasir (US 2017/0362947)

    PNG
    media_image1.png
    732
    1224
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Nasir (US 2017/0362947)
Regarding Claim 12, Nasir in view of Blair, Prociw, and Chevis teaches the invention as claimed and discussed above in Claim 9 and Nasir further teaches
the deswirler portion 232 further comprises a compressor impeller back wall swirl plate 262 axially aft of the impeller 206 (Annotated Fig. 2, below).

    PNG
    media_image1.png
    732
    1224
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Nasir (US 2017/0362947)
Regarding Claim 13, Nasir in view of Blair, Prociw, and Chevis teaches the invention as claimed and discussed above in Claim 7 and Nasir further teaches
the sump housing 266 extends from an axially aft surface (Annotated Fig. 2, below) of the aero component CC the sump housing 266 comprising an embedded turbine cooling passage 254 ([0033], ll. 1-13; [0034], ll. 10-14; [0035-0036]; Annotated Fig. 2, below).

    PNG
    media_image1.png
    732
    1224
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Nasir (US 2017/0362947)
Regarding Claim 14, Nasir in view of Blair, Prociw, and Chevis teaches the invention as claimed and discussed above in Claim 13 and Nasir further teaches
the plurality of conjoined tubes D form a portion of an outer wall of the sump housing, the plurality of conjoined tubes including a plurality of air extraction ports 252 providing fluid communication (via 254) between the plurality of conjoined tubes D and an interior (N; annotated Fig. 2 of Nasir, below) of the sump housing 266 ([0033]; Figs. 2-3; Annotated Fig. 2, below.  Nasir teaches that the bend portion of the conjoined tubes has passages 252 that allow conduits to provide air via element 254 to the sump housing 266 and the bearings.  Nasir further teaches that the source of air may originate inside the engine.  This reads on the claimed limitation.).

    PNG
    media_image6.png
    724
    1225
    media_image6.png
    Greyscale

Figure E:  Annotated Fig. 2 of Nasir (US 2017/0362947)
Regarding Claim 16, Nasir in view of Blair, Prociw, and Chevis teaches the invention as claimed and discussed above in Claim 13 and Nasir further teaches
at least one bearing 258 extending radially inward from the sump housing 266 ([0034, ll. 4-15; Fig. 2 and 4; Annotated Fig. 2, below).

    PNG
    media_image1.png
    732
    1224
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Nasir (US 2017/0362947)
Nasir in view of Blair, Prociw, and Chevis does not teach the sump housing distributes a bearing load to the at least one mounting flange via the aero component.
The recitation “the sump housing distributes a bearing load to the at least one mounting flange via the aero component” is directed to an intended use of the sump housing. 
System of Nasir in view of Blair, Prociw, and Chevis comprising the sump housing 266, mounting flange AA and the aero component CC configuration (above in the annotated Fig. 2 of Nasir), as discussed for claim 7 above, is capable of distributing a bearing load to the at least one mounting flange via the aero component because it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); and further: A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations
Regarding Claim 17, Nasir in view of Blair, Prociw, and Chevis teaches the invention as claimed and discussed above in Claim 8, and Nasir further teaches
the outer case (221,260, BB and FF) further comprises a turbine cooling passage 254 extending from the forward region E to an aft end of the outer case (221,260, BB and FF) ([0033]; [0034], ll. 10-14; [0035-0036]; Annotated Fig. 2, below).

    PNG
    media_image1.png
    732
    1224
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Nasir (US 2017/0362947)
Regarding Claim 19, Nasir in view of Blair, Prociw, and Chevis teaches the invention as claimed and discussed above in Claim 8.  However, Nasir in view of Blair, Prociw, and Chevis, as discussed so far does not teach the annular aero portion support limits thermal coupling between the outer case and the aero component.
The recitation “the annular aero portion support limits thermal coupling between the outer case and the aero component” is directed to an intended use of the annular aero portion support. 
System of Nasir in view of Blair, Prociw, and Chevis comprising aero portion support DD , outer case (221,260, BB and FF), and aero component CC configuration (above in the annotated Fig. 2 of Nasir), as discussed for claim 7 above, is capable of limiting thermal coupling between the outer case and the aero component because it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP §2114 II.   Thus, a configuration of the sump housing, mounting flange, the aero component, and the aero portion support which meets the structure will read on the claimed invention.
Regarding Claim 21, Nasir in view of Blair, Prociw, and Chevis teaches the invention as claimed and discussed above in Claim 8 and Nasir further teaches
the sump housing 266 includes a bearing support (seen in Fig 2) for mounting bearings 256,258 to support a shaft 114 of the gas turbine engine 100 ([0034]; Fig. 2)
Regarding Claim 22, Nasir in view of Blair, Prociw, and Chevis teaches the invention as claimed and discussed above in Claim 8 and Nasir further teaches
the conical portion V supports the aero component CC (Fig.4 and annotated Fig. 2, below. Figs. 2 and 4 show the sump housing 266 being connected via the conical portion V, which is connected to elements 232 and 262 which are walls of the aero component CC.).

    PNG
    media_image1.png
    732
    1224
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Nasir (US 2017/0362947)
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nasir in view of Blair, Prociw, and Chevis, as applied to claim 14, and further in view of Ottaviano 2010/0158668.
Regarding Claim 15, Nasir in view of Blair, Prociw, and Chevis teaches the invention as claimed and discussed above in Claim 14.  However, Nasir in view of Blair, Prociw, and Chevis, does not teach a turbine cooling accelerator located at an aft end of the sump housing.
Ottaviano teaches
a turbine cooling accelerator (R; annotated Fig. 4 of Ottaviano) located at an aft end (Q; annotated Fig. 4 of Ottaviano) of the sump housing (J; annotated Fig. 4 of Ottaviano) (Annotated Fig. 4, below).

    PNG
    media_image7.png
    591
    895
    media_image7.png
    Greyscale

Figure F:  Annotated Fig. 4 of Ottaviano (US 2010/0158668)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the sump housing 266 of Nasir in view of Blair, Prociw, and Chevis, and include Ottaviano’s turbine cooling accelerator R and arrange it at an aft end of the sump housing, in order to provide cooling to the first stage disk of the turbine section (Ottaviano; [0037], ll. 9-14).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nasir in view of Blair, Prociw, and Chevis, as applied to claim 12, and further in view of Smoke 2005/0232762.
Regarding Claim 18, Nasir in view of Blair, Prociw, and Chevis teaches the invention as claimed and discussed above in Claim 12.  However, Nasir in view of Blair, Prociw, and Chevis, does not teach an annular impeller back wall stiffener having a triangular cross-section extending from an axially aft surface of the impeller back wall swirl plate.
Smoke teaches an annular back wall stiffener (ZZ; annotated Fig 2 and Fig. 3 of Smoke) having a triangular cross-section (seen in annotated Fig. 2 & 3, below) (Annotated Fig. 2 & 3, below.  Figures depict an annular back wall stiffener having a triangular section extending from an axially aft surface of the diffuser back wall.).

    PNG
    media_image8.png
    647
    1112
    media_image8.png
    Greyscale

Figure G:  annotated Fig. 2 and 3 of Smoke (US 2005/0232762)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the impeller back wall swirl plate H of Nasir in view of Blair, Prociw, and Chevis, and include a triangular cross-section back wall stiffener ZZ of Smoke, because it was known in the art to have a triangular cross-section shaped wall stiffener to provide a support for the impeller.  
Response to Argument
Applicant’s amendments necessitated new grounds of rejection.
Applicant's arguments, filed on 03/09/2021, with respect to 35 U.S.C. 103 rejections of claims 7-19 and 21-22 have been fully considered but are moot because the arguments do not apply to the new combination of references necessitated by Applicant’s Amendment. To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Modafferi 6578351, comprises a diffuser case portion that is not directly connected to the diffuser portion (see Fig. 1) that might read on independent claim 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACEK LISOWSKI/Examiner, Art Unit 3741     

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741